Examiner’s Statement of Reasons for Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-9 and 11 are allowed.

The following is an examiner’s statement of reasons for allowance:

The primary reason independent claim 1, and similarly independent claim 8, is allowable is because the closest prior art of record, US 2021/0092738 and US 2019/0069241, fail to teach or fairly suggest either alone or in combination with the prior art of record a method for selecting at least one gateway in a set of gateways for relaying data received from a server and intended for each endpoint in a group of endpoints, each endpoint in said group communicating with the server via at least one gateway in the set of gateways, the group of endpoints and the set of gateways forming a long-range wireless network affording low energy consumption, each gateway receiving data intended for at least one endpoint retransmitting said data to each endpoint for which said data are intended in a frame in accordance with a communication protocol adapted to said network, wherein the method comprises a selection procedure that includes obtaining, for each pair formed by an endpoint in said group and a gateway in the possible set of gateways, information, referred to as quality information, representing a quality of communication between said endpoint and said gateway; seeking at least one subset of gateways in the set of gateways which, in combination, enable the server to communicate with each endpoint in said group, each subset comprising a minimum number of gateways, referred to as the minimum number, necessary for the server to be able to communicate with each endpoint in said group; for each subset found, obtaining, from the quality information, a value of a metric representing a risk of the data sent by the server and relayed by each gateway in said subset being lost because of collisions between frames relaying said data sent by the gateways in said subset; and selecting a subset according to the values of metrics obtained.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095. The examiner can normally be reached M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466